  8:15-cr-00270-RFR-SMB Doc # 132 Filed: 11/17/20 Page 1 of 2 - Page ID # 398




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:15CR270

       v.
                                                                   ORDER
JOSH PIRA,

                      Defendant.


       This matter is before the Court on defendant Josh Pira’s (“Pira”) Motion for
Reduction of Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A). That statute authorizes Pira
to move the Court to “reduce [his] term of imprisonment” for “extraordinary and
compelling reasons” thirty days after asking the warden of the facility where he is
incarcerated to file such a motion on his behalf. See also United States v. Raia, 954 F.3d
594, 595 (3d Cir. 2020). Pira states he met that statutory requirement by making such a
request on May 22, 2020. The warden subsequently denied his request on June 19, 2020.

       Upon initial review of Pira’s motion and supporting materials, the Court finds he
has potentially raised a colorable claim for a sentence reduction under § 3582(c)(1)(A)(i).
Accordingly,

       IT IS ORDERED:
       1.      The U.S. Probation and Pretrial Services Office is directed to investigate
               Pira’s request for sentencing relief and promptly file under seal a report
               summarizing the results of that investigation.
       2.      If necessary, the probation office is authorized to disclose Presentence
               Investigation Reports to Pira’s counsel and the United States Attorney for the
               purpose of evaluating the motion. Pira’s counsel shall provide the
               Presentence Investigation Report to any subsequently appointed or retained
               counsel. In accordance with the policy of the Federal Bureau of Prisons, no
               Presentence Investigation Report shall be provided to inmates.
8:15-cr-00270-RFR-SMB Doc # 132 Filed: 11/17/20 Page 2 of 2 - Page ID # 399




    3.    The government and Pira’s counsel shall each file within ten days of the
          probation office filing its investigation report a brief addressing Pira’s
          request for sentencing relief and provide any evidence necessary to the
          Court’s disposition of his motion. In particular, the parties should address
          whether § 3582(c)(1)(A)(i) authorizes the Court to reduce a sentence below
          a statutory mandatory-minimum sentence. See, e.g., United States v. Burnett,
          No. 8:17CR374, 2020 WL 5038777, at *2 (D. Neb. Aug. 26, 2020) (citing
          United States v. Watts, 553 F.3d 603, 604 (8th Cir. 2009) (per curiam)
          (“District courts lack the authority to reduce sentences below
          congressionally-mandated statutory minimums.”)). Absent an extension or
          other request from the parties, the motion shall be deemed fully briefed and
          submitted as of that date.

    Dated this 17th day of November 2020.

                                            BY THE COURT:



                                            Robert F. Rossiter, Jr.
                                            United States District Judge




                                        2
